Pee Curiam.
The present suit was brought by the plaintiff, a young child, about five years old, to recover compensation for injuries received through being struck by an automobile of the defendant on Madison street, in the city of Hoboken. The trial resulted in a verdict in favor of the plaintiff, the jury awarding him $500. He now asks to have this verdict set aside on the ground that the award is inadequate.
A consideration of the character of the plaintiff’s injuries and the results thereof satisfies us that the sum awarded by the jury as compensation therefor is not so inadequate as to justify us in setting the verdict aside. ■
The rule to show cause will be discharged.